DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12/3/21, are acknowledged.
Claims 12, 15, 22-23, 29-30, 32, 34, have been amended.
Claim 35 has been added.
Claims 12, 15-23, and 29-35 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is indefinite in the recitation that the one or more amino acids including histidine are selected from the group consisting of histidine, alanine, etc. and combinations thereof.  The claim is unclear since the markush language would indicate alanine could be selected from the list, however, the preamble, as well as claim 12 from which it depend, requires “one or more amino acids including histidine”.  This renders the claims indefinite.  Amendment to recite that the formulation further comprising one or more amino acids including alanine, arginine, asparagine, etc. or combinations thereof, for example, would be remedial. 

.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 12, 15-23, and 29-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,468,689 (of record) in view of Yang et al. (WO 2004/001007 A2) and U.S. 2006/0088523 (Andya et al., of record).
 The ‘689 patent teaches veltuzumab at a concentration of at least 150 or at least 200 mg/ml in a liquid formulation (see claims 1,8,24 and column 3, 13-14 and 40, in particular). A surfactant such as polysorbate can be added to the formulation at a concentration of 0.1% (see claim 1,7, and column 41).  The formulation can contain mannitol or sorbitol for stabilization (see claim 1 and column 31, in particular).  The formulation can have a pH of 5.2 (see claim 6, i.e. “about” 5.5 +/- 0.2).  The ‘689 patent teaches producing concentrated antibody formulations by ultrafiltration.
The disclosures of the ‘689 patent differs from the claimed invention in that it comprises a citrate buffer, does not teach use of histidine as a buffer.
Yang et al. discloses the use of diafiltration and ultrafiltration with a buffering agent consisting of histidine to obtain an anti CD20 antibody at concentrations greater than 260 mg/ml in liquid formulation (see claims 22-41, pages 4-6,12,10-13,15,21 ). Yang et al. teaches use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0 or 5.5-6.0 (see page 10-12). Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers (see page 15, in particular). 
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about up to 250  mg/ml, in a liquid formulation with an amino acid (see pages 5 and 33). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a buffer consisting of histidine, as taught by Yang et al. and Andya, for the citrate buffer in the antibody formulations produced by ultrafiltration in the ‘689 patent. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since they teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers.  Additionally, one of ordinary skill in the art would have been also been motivated to formulate the resulting antibody by dilution and addition of polysorbate 20, and sorbitol/mannitol as taught by Andya, since the reference teaches that formulating with polysorbate and sorbitol results in a formulation that retards degradation of the antibody. Regarding the specific concentrations of histidine, polysorbate and sorbitol/mannitol recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicant’s arguments filed 12/3/21 have been fully considered, but they are not persuasive.
Applicant argues Yang does not teach a preference for histidine, and teaches that histidine and acetate buffers provide the same benefits. Applicant argues that Yang teaches using histidine or acetate buffer, each providing superior results for certain parameters, but effectively teaches that the two are interchangeable, and does not teach the unexpected benefits when used with veltuzumab. 
The fact that Yang teaches more than one buffer is not persuasive of nonobviousness.  A reference may be relied upon for all that it would have reasonably Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Yang teaches that histidine buffer is advantageous since it lowers viscosity and reduces aggregation (i.e. increases solubilization, see page 15).  Thus, obtaining increased stability and solubility with a histidine buffer is not unexpected.  Furthermore, Applicant has merely asserted unexpected results without providing any evidence. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  Furthermore, evidence of unexpected results requires a comparison with the closest prior art, and the results must be commensurate in scope with the instant claims.  No such evidence is cited.
Applicant argues that the cited references do not teach the pH range required in the present claims.  
As noted above, the ‘689 patent teaches a formulation can have a pH of 5.2 (see claim 6, i.e. “about” 5.5 +/- 0.2).  Additionally, Yang et al. teaches use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0 , or from 5.5 -6.0 (see page 10-12), which is within the scope of instant claim 12.
	Applicant argues that Andya does not genuinely teach the specific parameters of the pending claims.
Andya teach that the invention relates to identification of histidine or histidine-acetate, ph5.5 as a particular useful buffer for formulating monoclonal antibodies, disclosed to include CD20 antibodies including A20 (veltuzumab), see paragraph 42-43 and 365, in particular.  Andya et al. teach that the antibodies can be formulated in amounts ranging from 10 mg/ml to 250 mg/ml, and said formulations comprising a saccharide and a surfactant (see page 5,). See also page 33 where it is taught that the inventive formulations comprise a histidine buffer, preferably a histidine-acetate buffer with a pH of 5.5, and an antibody concentration preferably in the range of from 10 mg/ml to 250 mg/ml, and that the formulation preferably further comprises a saccharide and a surfactant.  Exemplary saccharides are disclosed to include sorbitol or mannitol, and exemplary surfactant include polysorbate 20 (see page 7 and 33).   
Applicant further argues that Andya does not teach histidine buffer, but teaches histidine acetate buffer is preferred, which is outside the scope of the present claims.
The present claims encompass histidine acetate, which is specifically recited in claim 15.  Furthermore, Andya do teach that the inventive formulations comprise a histidine buffer, preferably a histidine-acetate buffer with a pH of 5.5.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Additionally, Yang also teaches histidine buffer.
	Applicant argues that Andya preferred saccharide is trehalose or sucrose.
	Andya teaches that the saccharide components can be sorbitol or mannitol (see paragraph 102). Furthermore, the ‘689 patent teaches veltuzumab at a concentration of at least 150 or at least 200 mg/ml in a liquid formulation that may can contain mannitol or sorbitol for stabilization (see claim 1 and column 31, in particular).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   Selecting sorbitol or mannitol as the saccharide, would involve choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  

Claims 12, 15-23, and 29-35  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (WO 2004/001007 A2) in view of Goldenberg et al. (WO 2010/011697 A1) and U.S. 2006/0088523 (Andya et al., of record).
Yang et al. disclose use of diafiltration and ultrafiltration with a buffering agent such as histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,13,15,21). Yang et al. teach that the concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
  In view of the need for antibodies at a variety of concentrations, a routineer would have diluted said antibody to achieve other desired concentrations (about 160, 190, or 220 mg/ml). Yang et al. teaches use of histidine at ranges of pH and concentrations encompassed by those recited in the present claims (see page 10, 12).
Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]).  
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of up to 250 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have created the claimed invention to create the formulations  of Yang et al., with veltuzumab, because Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]), and it would be obvious make the formulations of  Yang et al. with veltuzumab In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 15-23, and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 3-6, 8-9, 12-23 of copending Application No. 14/068,074 (reference application).
The ‘074 application claims a liquid formulation of veltuzumab at a least 140 and 220 mg/ml and comprising a buffer consisting of histidine, polysorbate 20 surfactant at a concentration of 0.1-0.3 mg/ml, 220 mM sorbitol.  The ‘074 application claims histidine at 30 mM and a pH of 5.5 (i.e. about 5.3). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection be held in abeyance is acknowledged.

No claim is allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644